STATE OF MICHIGAN

                           COURT OF APPEALS



SHENELLE MILLER-WEBB,                                              UNPUBLISHED
                                                                   April 19, 2016
               Plaintiff-Appellant,

v                                                                  No. 325593
                                                                   Genesee Circuit Court
GENESEE COUNTY, ANITA GALAJDA, and                                 LC No. 13-100988-CD
DONITA PIKES,

               Defendants-Appellees.


Before: O’CONNELL, P.J., and MARKEY and O’BRIEN, JJ.

PER CURIAM.

       Plaintiff, Shenelle Miller-Webb, appeals as of right the trial court’s November 24, 2014
order granting summary disposition in favor of defendants, Genesee County, Anita Galajda, and
Donita Pikes. On appeal, she challenges that order as well as the trial court’s April 14, 2014
order granting partial summary disposition in favor of defendants. We affirm.

                                       I. BACKGROUND

       This wrongful termination lawsuit arises out of plaintiff’s employment with defendant
Genesee County. Since 2001, plaintiff, an African-American woman, has been employed with
Genesee County in various clerical positions. In 2012, plaintiff applied for and was appointed to
a Human Resources (HR) Representative position with Genesee County. Defendant Donita
Pikes, Genesee County’s HR Director, hired plaintiff for that position. After plaintiff was hired,
deposition testimony reflects, Pikes received “grief” about promoting plaintiff from defendant
Anita Galajda, the Assistant HR Director. Deposition testimony also indicated that a County
Commissioner suspected that plaintiff’s promotion was the product of race-based preferential
treatment and requested that the decision be reviewed. The fact that plaintiff was qualified for
the position is undisputed for purposes of this appeal.

       More than a year after plaintiff was hired, Jeanne Thick, the Department of Veterans
Services (DVS) Director, informed Galajda that plaintiff had disclosed confidential information
to Monica Kannai, another DVS employee, regarding a third DVS employee’s intent to transfer
from DVS. Thick became upset about the disclosure, and Galajda began an investigation into
the matter. During the investigation, Galajda interviewed Thick and Kannai, each of whom
provided written statements about the incident that indicated that plaintiff had disclosed the
confidential information at issue. Plaintiff denied disclosing the information. After completing
                                               -1-
the investigation, it was determined that plaintiff disclosed the confidential information while in
her position as an HR Representative and that she was dishonest about that disclosure. After
discussing the matter with Galajda and reviewing the written statements of Thick and Kannai,
Pikes decided to terminate plaintiff’s employment.

        Plaintiff challenged the termination, asserting that she was discharged without just cause,
by pursuing the five-step grievance procedure set forth in Genesee County’s Personnel Policy
Manual. Plaintiff completed the first, second, third, and fourth steps of the grievance procedure,
and Genesee County denied her grievance at every step. She did not, however, pursue the final
step of submitting the dispute to arbitration. Instead, plaintiff filed this lawsuit, alleging that she
was wrongfully discharged in violation of her employment contract, in violation of an implied
contract, and against public policy and that her discharge was the result of race-based
discrimination in violation of Michigan’s Elliot-Larsen Civil Rights Act, MCL 37.2101 et seq. 1
The trial court granted summary disposition on plaintiff’s wrongful discharge, contract, and
public policy claims, concluding that plaintiff was required to pursue her claims through
arbitration according to the grievance procedure in the Personnel Policy Manual. After the
parties conducted discovery, the trial court also granted summary disposition on plaintiff’s
claims under the Elliot-Larsen Civil Rights Act, concluding that plaintiff failed to establish that
race was a factor in the decision to terminate her employment. This appeal followed.

                                           II. ANALYSIS

                            A. WRONGFUL DISCHARGE CLAIMS

        On appeal, plaintiff first argues that the trial court erred in granting summary disposition
on her wrongful discharge, contract, and public policy claims because the arbitration provision in
the Personnel Policy Manual was not contractually binding. While we agree with plaintiff’s
argument, we nevertheless affirm the trial court’s grant of summary disposition for a different
reason. Reisman v Regents of Wayne State Univ, 188 Mich. App. 526, 530; 470 NW2d 678
(1991) (“Where a trial court reaches the correct result for the wrong reason, the result will not be
disturbed on appeal.”).

       At the outset, we note that plaintiff never argued that the Personnel Policy Manual did not
contractually bind her to arbitrate her claims before the trial court, nor did she present § 1.4 of
the Manual, which she relies entirely upon to support her argument on appeal.2 In fact, it is


1
  Plaintiff’s complaint also included two additional counts, “Procedural Due Process” and
“Disparate Treatment,” but those counts were dismissed earlier in the case and are not at issue in
this appeal.
2
  The only section of the Personnel Policy Manual presented to the trial court was § 13.1, which
sets forth Genesee County’s grievance procedure. Plaintiff sought to expand the record to
include the Personnel Policy Manual in its entirety on appeal by filing a motion with this Court,
MCR 7.216(A)(4), but her motion was denied. Miller-Webb v Genesee Co, unpublished order of
the Court of Appeals, entered April 9, 2015 (Docket No. 325593).


                                                 -2-
apparent that neither party disputed the existence of an employment contract between plaintiff
and Genesee County before the trial court, presumably because plaintiff’s claims of wrongful
discharge, breach of contract, and discharge in violation of public policy are predicated on
plaintiff’s right to just-cause employment, which plaintiff claims arose from her employment
relationship governed by the Personnel Policy Manual. The question on appeal, therefore, is
based on matters that were not presented before the trial court and not properly supported by the
trial court record. Plaintiff’s argument on appeal ignores the longstanding rule that a party may
not “add to the record something not considered by the trier of fact or change the nature of the
inquiry on appeal.” MCR 7.210(A); Lorland Civic Ass’n v DiMatteo, 10 Mich. App. 129, 137-
138; 157 NW2d 1 (1968).

        Thus, plaintiff’s claim is clearly not preserved for our review. Napier v Jacobs, 429
Mich. 222, 227; 414 NW2d 862 (1987). However, “the preservation requirement is not an
inflexible rule; it yields to the necessity of considering additional issues when necessary to a
proper determination of a case[.]” Klooster v City of Charlevoix, 488 Mich. 289, 310; 795 NW2d
578 (2011) (citation and internal quotation marks omitted). “The Court of Appeals may, at any
time, in addition to its general powers, in its discretion, and on the terms it deems just” “permit
amendments, corrections, or additions to the transcript or record[.]” MCR 7.216(A)(4). Because
we believe resolution of whether the parties had a binding arbitration agreement is necessary for
a proper determination of this case, we deem it appropriate to consider whether the Personnel
Policy Manual contractually binds plaintiff to arbitrate her claims and exercise our discretion to
decide the issue.

        We review “a trial court’s grant or denial of a motion for summary disposition under
MCR 2.116(C)(7) de novo to determine whether the moving party was entitled to judgment as a
matter of law.” Watts v Polaczyk, 242 Mich. App. 600, 603; 619 NW2d 714 (2000). “In
reviewing a motion under MCR 2.116(C)(7), this Court accepts as true the plaintiff’s well-
pleaded allegations and construes them in the plaintiff’s favor.” Id. This Court considers “the
pleadings, affidavits, depositions, admissions, and documentary evidence filed or submitted by
the parties to determine whether a genuine issue of material fact exists.” Id. “The existence of
an arbitration agreement and enforceability of its terms are judicial questions” that we review de
novo. Id.

        “Employers may provide a procedure for resolution of disputes concerning the discharge
of employees.” Dahlman v Oakland Univ, 172 Mich. App. 502, 505; 432 NW2d 304 (1988).
However, “an arbitration provision is unenforceable if it is not a binding contract.” Heurtebise v
Reliable Business Computers, Inc, 452 Mich. 405, 413; 550 NW2d 243 (1996); see also Hicks v
EPI Printers, Inc, 267 Mich. App. 79, 84; 702 NW2d 883 (2005); Stewart v Fairlane Community
Mental Health Ctr (On Remand), 225 Mich. App. 410, 420-421; 571 NW2d 542 (1997). In
accordance with Heurtebise, 452 Mich. 413-414, we conclude that plaintiff was not contractually
bound to arbitrate her claims pursuant to the grievance procedure of the Personnel Policy
Manual. In Heurtebise, “the Court held that the terms of the employment manual that the
plaintiff signed, which included an arbitration provision, were unenforceable because the
language of the manual demonstrated that defendant employer did not intend to be bound by the




                                                -3-
manual.” Hicks, 267 Mich. App. at 84, citing Heurtebise, 452 Mich. at 413-414. Like in
Heurtebise, the arbitration provision at issue here is part of the Personnel Policy Manual, and the
introductory section of the Manual expressly states that it is not an employment contract.3 452
Mich. at 413-414; Hicks, 267 Mich. App. at 84-85. The Personnel Policy Manual’s clear and
unambiguous language demonstrates that Genesee County, like the employer in Heurtebise, did
not intend to be contractually bound to any provision contained in the Manual, and, therefore, it
does not create an enforceable arbitration agreement. Heurtebise, 452 Mich. at 414; see also
Stewart, 225 Mich. App. at 420-421. Accordingly, in the absence of a binding contract, Genesee
County cannot enforce the arbitration provision and is not entitled to summary disposition on the
basis that plaintiff was required to pursue arbitration of these claims according to the grievance
procedure of the Personnel Policy Manual. Heurtebise, 452 Mich. at 414; Stewart, 225 Mich. App.
at 420. Summary disposition of plaintiff’s claims on that basis was, therefore, improper.

         Nevertheless, we conclude that summary disposition on plaintiff’s wrongful discharge,
contract, and public policy claims arising out of the alleged just-cause employment relationship
is still appropriate because our conclusion that the County did not intend to be bound by the
provisions of the Personnel Policy Manual is fatal to these claims. These claims, as pled by
plaintiff, sound entirely in contract, Phillips v Butterball Farms Co (After Second Remand), 448
Mich. 239, 246, n 15; 531 NW2d 144 (1995), and are predicated on the existence of a just-cause
employment relationship as established by Genesee County’s policies and procedures governed
by the Personnel Policy Manual. Given plaintiff’s position and our conclusion that the Personnel
Policy Manual is not a binding employment contract, she cannot now reasonably claim that the
Manual’s discharge-for-just-cause policy is contractually binding or that she had a legitimate
expectation that the just-cause discharge provisions of the Manual constituted a promise of just-
cause employment. See Lytle v Malady (On Rehearing), 458 Mich. 153, 163-167; 579 NW2d
906 (1998). Relatedly, the record is void of any support for plaintiff’s public-policy claim, and
this is especially true in light of the reasons, i.e., breach of confidentiality and dishonesty, that
were articulated to support the termination of her employment. Thus, plaintiff’s claims
predicated on the existence of a just-cause employment relationship fail as a matter of law.




3
    The Personnel Policy Manual is clear in this regard:

          1.4 Policy Only; Not a Contract

          This Manual is a statement of Board established policies and procedures. It is not
          an employment contract, nor part of one. No provision or collection of provisions
          in this Manual, including without limitation all provisions in their entirety, is or
          are an offer of a contract or of a contractual right, nor does any provision or group
          of provisions, or the Manual in its entirety, constitute a contract, or part of a
          contract or a contractual right.


                                                  -4-
                   B. VIOLATION OF ELLIOT-LARSEN CIVIL RIGHTS ACT

       Plaintiff also argues on appeal that the trial court erred in granting summary disposition
on her claims of race-based employment discrimination under Michigan’s Elliot-Larsen Civil
Rights Act, MCL 37.2101 et seq. We disagree.

        We review de novo a trial court’s decision on a motion for summary disposition. Maiden
v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). Although defendants moved for
summary disposition under MCR 2.116(C)(8) and (10), we analyze the motion under MCR
2.116(C)(10) because the parties and the trial court relied on evidence beyond the parties’
pleadings. Beaudrie v Henderson, 465 Mich. 124, 129; 631 NW2d 308 (2001); Maiden, 461
Mich. at 120. In analyzing a motion brought under (C)(10), we consider the affidavits,
depositions, admissions, and other documentary evidence submitted by the parties, in the light
most favorable to the nonmoving party, to determine whether there exists a genuine issue of
material fact for trial. Maiden, 461 Mich. at 120. The motion should be granted if there is no
genuine issue of material fact and the moving party is entitled to judgment as a matter of law.
Peña v Ingham Co Rd Comm, 255 Mich. App. 299, 309-310; 660 NW2d 351 (2003). “A genuine
issue of material fact exists when the record, giving the benefit of reasonable doubt to the
opposing party, leaves open an issue upon which reasonable minds might differ.” West v
General Motors Corp, 469 Mich. 177, 183; 665 NW2d 468 (2003). Conjecture and speculation
are not sufficient to meet a nonmoving party’s burden of establishing a genuine issue of material
fact. Libralter Plastics Inc v Chubb Group of Ins Cos, 199 Mich. App. 482, 486; 502 NW2d 742
(1993).

        Michigan’s Elliot-Larsen Civil Rights Act clearly prohibits employers from
discriminating on the basis of race.4 Plaintiffs can show racial discrimination under MCL
37.2202 through direct or indirect evidence. Hazle v Ford Motor Co, 464 Mich. 456, 461; 628
NW2d 515 (2001). “[D]irect evidence [i]s ‘evidence which, if believed, requires the conclusion
that unlawful discrimination was at least a motivating factor in the employer’s actions.’ ” Id. at
462. If the plaintiff succeeds in showing direct evidence of discrimination, he “can go forward
and prove unlawful discrimination in the same manner as a plaintiff would prove any other civil
case.” Id., citing DeBrow v Century 21 Great Lakes, Inc (After Remand), 463 Mich. 534, 539-
540; 620 NW2d 836 (2001).




4
    The Elliot-Larsen Civil Rights Act, MCL 37.2202(1)(a), provides in relevant part:

                 (1) An employer shall not do any of the following:

                 (a) Fail or refuse to hire or recruit, discharge, or otherwise discriminate
         against an individual with respect to employment, compensation, or a term,
         condition, or privilege of employment, because of religion, race, color, national
         origin, age, sex, height, weight, or marital status.


                                                 -5-
        Where there is no direct evidence of unlawful discrimination, a plaintiff may establish a
prima facie case of discrimination based on circumstantial evidence. Lytle, 458 Mich. at 172-
173. To move forward on a claim based on circumstantial evidence, our Courts have adopted the
burden-shifting analytical framework of McDonnell Douglas Corp v Green, 411 U.S. 792; 93 S. Ct.
1817; 36 L. Ed. 2d 668 (1973). Hazle, 464 Mich. at 462; Lytle, 458 Mich. at 172-175. Under this
approach, “plaintiff must prove by a preponderance of the evidence that (1) she was a member of
the protected class; (2) she suffered an adverse employment action [including] discharge; (3) she
was qualified for the position; but (4) she was discharged under circumstances that give rise to an
inference of unlawful discrimination.” Lytle, 458 Mich. at 172-173. Once she has done so, “a
presumption of discrimination arises.” Id. at 173. “[A] prima facie case of race discrimination
can be made by showing either intentional discrimination or disparate treatment.” Reisman, 188
Mich. App. at 538, citing Singal v General Motors Corp, 179 Mich. App. 497, 502; 447 NW2d 152
(1989). To prove the first, “the plaintiff must show . . . that the person who discharged him was
predisposed to discriminate against persons in the affected class and actually acted on that
disposition in discharging him.” Reisman, 188 Mich. App. at 538. To prove the second, “the
plaintiff must show that the plaintiff was a member of the class entitled to protection under the
act and that he was treated differently than persons of a different class for the same or similar
conduct.” Id.

         Once a plaintiff has established a prima facie case of discrimination, “[t]he burden then
shifts to the defendant to articulate a ‘legitimate, nondiscriminatory reason’ for plaintiff’s
termination to overcome and dispose of this presumption.” Lytle, 458 Mich. at 173 (citation
omitted). He or she must clearly present, through the introduction of admissible evidence, the
reasons for the adverse action at issue. Id. at 173-174. “Once the defendant produces such
evidence, even if later refuted or disbelieved, the presumption [raised by a prima facie case]
drops away, and the burden of proof shifts back to plaintiff.” Id. at 174. The plaintiff must
“show, by a preponderance of admissible direct or circumstantial evidence, that there was a
triable issue that the employer’s proffered reasons were not true reasons, but were a mere pretext
for discrimination.” Id. At this stage, “disproof of an employer’s articulated reason for an
adverse employment decision defeats summary disposition only if such disproof also raises a
triable issue that discriminatory animus was a motivating factor underlying the employer’s
adverse action.” Id. at 175.

        After reviewing the record, we discern no genuine issue of material fact as it relates to the
fact that the termination of plaintiff’s employment was for nondiscriminatory reasons. Plaintiff
presented no direct evidence of discrimination and did not set forth a prima facie case of racial
discrimination. Plaintiff was a member of a protected class, was qualified for the HR
Representative position, and her employment was terminated. Thus, to establish a claim under
the Elliot-Larsen Civil Rights Act, plaintiff was required to show that she was discharged under
circumstances giving rise to an inference of unlawful discrimination. Lytle, 458 Mich. at 172-
173. To establish unlawful discrimination, plaintiff must demonstrate either intentional
discrimination or disparate treatment. Reisman, 188 Mich. App. at 538. She has not done so.

       First, plaintiff has failed to demonstrate intentional discrimination. Pikes, who made the
decision to terminate plaintiff’s employment, also hired plaintiff, and Michigan courts have
recognized that, where the same individual both hired and terminated a plaintiff, there exists a
strong inference that discrimination was not a determining factor for the adverse employment

                                                -6-
action. Town v Mich Bell Tel Co, 455 Mich. 688, 700-701; 568 NW2d 64 (1997). Plaintiff has
not presented any evidence suggesting that Pikes was predisposed to discriminate against
African-Americans or that she acted on this predisposition in terminating plaintiff to overcome
this inference. Reisman, 188 Mich. App. at 538. The only evidence of racial references in the
record include statements from other employees, including, for example, Galajda, who suggested
at one point that she believed that plaintiff received preferential treatment in the hiring process
because of her race; testimony that Pikes received “grief” after promoting plaintiff; and
testimony that Pikes had previously warned plaintiff that Galajda was looking to write her up.
Plaintiff argues that, from this evidence alone, it can be inferred that Pikes terminated plaintiff’s
employment in an effort to take “the heat off” Pikes because she was receiving “grief” after
promoting plaintiff. The record does not support this assertion. Further, even if plaintiff
received preferential treatment in the hiring process, there is no evidence that Pikes had any
racial animus toward plaintiff. Indeed, there is no evidence that Pikes ever expressed a desire to
take adverse employment action (or any other type of action for that matter) against plaintiff
because of her race or that other individuals sought to terminate plaintiff’s employment or
pressured Pikes to do so for similar reasons. Without more, it is mere speculation to infer that
these circumstances created racial animus on the part of Pikes such that she became predisposed
to discriminate against plaintiff or that Pikes acted on that predisposition when she terminated
plaintiff over one year after the promotion. Reisman, 188 Mich. App. at 538.

        The only other evidence plaintiff proffered to support a claim of intentional
discrimination is the testimony of a County Commissioner, who testified that he believed
plaintiff’s termination was racially motivated. However, his subjective belief, without more,
constitutes mere speculation and is not sufficient evidence to overcome summary disposition,
especially when he was not involved in the decision to terminate plaintiff’s employment and did
not provide any specific facts indicating racial animus on the part of Pikes, the decision-maker,
to support it. Libralter Plastics Inc, 199 Mich. App. at 486 (holding that mere speculation is not
sufficient to defeat a motion for summary disposition). See also Hopson v DaimlerChrysler
Corp, 306 F3d 427, 433 (CA 6, 2002) (holding that the opinion of a manager that race was a
factor in the decision to deny the plaintiff a promotion did not require the conclusion that
unlawful discrimination was a motivating factor where the manager was not involved in the
decision and did not reveal the basis for his opinion). On this evidence, we conclude that
plaintiff failed to bring forth sufficient evidence that Pikes, the person responsible for
terminating plaintiff’s employment, demonstrated any discriminatory animus toward plaintiff as
an African-American, and, thus, she failed to establish a prima facie case of intentional
discrimination based on race. Reisman, 188 Mich. App. at 538.

        We further conclude that plaintiff has not proven disparate treatment sufficient to
establish a prima facie case of discrimination. To create an inference of disparate treatment,
plaintiff must prove that she and other employees were similarly situated, i.e., “all of the relevant
aspects” of her employment situation were “nearly identical” to another employee’s employment
situation. Town, 455 Mich. at 700; see also Lytle, 458 Mich. at 178-179. Plaintiff has proffered
no evidence identifying any other employee who was similarly situated to her, i.e., an HR
Representative accused of breaching confidentiality and dishonesty, but treated differently.
Plaintiff testified that, although the HR Department had a reputation for “leaking” information all
the time, she admittedly was unaware of specifically what other information had been leaked, the
source of those leaks, and whether any non-African-American employees that leaked

                                                -7-
confidential information or lied to a supervisor were disciplined. Further, although testimony
indicated that a Caucasian HR employee made an error regarding a Commissioner’s income tax
withholding without recourse, the error did not constitute a breach of confidentiality inherent in
HR positions, and the employee admitted making the mistake. Likewise, testimony by a County
Commissioner also indicated that, in the past, other individuals had disclosed information from
HR without recourse, but his testimony did not provide any specific details, such as the nature of
the alleged disclosures, when those alleged disclosures occurred, and whether Pikes was the
Director at that time. On this record, there is no evidence, beyond mere speculation that plaintiff
was treated differently than similarly situated employees of a different class for the same or
similar conduct as is required to prove disparate treatment. Town, 455 Mich. at 700. And, as
stated above, mere speculation is not sufficient to defeat a motion for summary disposition.
Libralter Plastics, 199 Mich. App. at 486. Accordingly, the record also does not support an
inference of unlawful discrimination based on disparate treatment. See Reisman, 188 Mich. App.
at 538.

        Furthermore, even if plaintiff had presented sufficient evidence to prove a prima facie
case of discrimination, defendants proffered a legitimate, nondiscriminatory reason for her
termination, i.e., her breach of the confidentiality required of her HR Representative position by
disclosing information to an employee about another employee’s transfer and her dishonesty
about the breach in violation of Genesee County’s work rules. Lytle, 458 Mich. at 173. By
proffering this legitimate, nondiscriminatory reason for plaintiff’s termination, defendants
rebutted any presumption raised by a prima facie case. Id. at 173-174. The burden of proof then
shifted back to plaintiff to establish, “by a preponderance of admissible direct or circumstantial
evidence, that there was a triable issue that the employer’s proffered reasons were not true
reasons, but were a mere pretext for discrimination.” Id. at 174. “[D]isproof of an employer’s
articulated reason for an adverse employment decision defeats summary disposition only if such
disproof also raises a triable issue that discriminatory animus was a motivating factor underlying
the employer’s adverse action.” Id. at 175. Plaintiff has failed to meet this burden.

        There is no evidence that Pikes, who made the decision to terminate plaintiff’s
employment, had any racial animus toward plaintiff or that Pikes terminated her employment for
any reason other than plaintiff’s breach of confidentiality and dishonesty about that breach.
Instead, the evidence indicates that Pikes decided to terminate plaintiff’s employment because of
her wrongful conduct and not because of any racial animus. Galajda, who conducted the
investigation regarding the breach of confidentiality, presented Pikes with the results of the
investigation, including the independent written statements of Thick and Kannai. Pikes had no
reason to disbelieve Galajda and did not believe that Thick would fabricate the incident, and the
record does not reflect that Galajda pressured Pikes to terminate plaintiff’s employment. After
Pikes reviewed the written statements, which she found to be credible, and discussed the issue
with Galajda, Pikes decided to terminate plaintiff’s employment because of her conduct in
violation of Genesee County’s work rules. Because Thick and Kannai’s testimony regarding
plaintiff’s breach of confidentiality and their oral and written statements during the investigation
support the proffered reason for termination, it does not appear to be untrue. Even so, “an
employer’s ‘honest belief’ in a proffered reason for a challenged employment action will be
upheld against a charge of pretext, even if this belief cannot be proven true, so long as the
employer can identify ‘particularized facts’ upon which it relied in forming this belief.” Nizami
v Pfizer, Inc, 107 F Supp 2d 791, 803-804 (ED Mich, 2000) (citation omitted). Defendants have

                                                -8-
met this standard by producing particularized facts regarding plaintiff’s conduct in breaching
confidentiality and being dishonest. Moreover, plaintiff has not established that her termination
was, in fact, a pretext for discrimination because there is no evidence that Pikes had any racial
animus toward plaintiff. Accordingly, we conclude that plaintiff has failed to raise a triable issue
that discriminatory animus was a motivating factor underlying her termination. Lytle, 458 Mich.
at 175.

                                       III. CONCLUSION

        In sum, we conclude that summary disposition on plaintiff’s wrongful discharge,
contract, and public policy claims was appropriate pursuant to MCR 2.116(C)(7) and that
summary disposition on plaintiff’s claims under the Elliot-Larsen Civil Rights Act was also
appropriate pursuant to MCR 2.116(C)(10). We therefore reject plaintiff’s arguments as it
relates to both summary disposition orders and affirm the trial court’s November 24, 2014 order
granting summary disposition in full to defendants.

       Affirmed. Defendants, as the prevailing parties, may tax costs pursuant to MCR 7.219.



                                                             /s/ Peter D. O’Connell
                                                             /s/ Jane E. Markey
                                                             /s/ Colleen A. O’Brien




                                                -9-